Citation Nr: 0607562	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-03 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from October 1985 to June 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's Hepatitis C was not shown during service or 
until many years after service, and is not shown by competent 
medical evidence to be related to any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002 & Supp. 2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further discussion of the VCAA is warranted with respect to 
the veteran's service medical records (SMR's).   Despite the 
RO's best efforts, the veteran's SMR's could not be located.  
In cases where, as here, the SMR's have been lost or 
destroyed, the Board's obligation to provide well-reasoned 
findings and conclusions, to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to 
provide an adequate statement of the reasons or bases for its 
rejection of such evidence is also heightened. Washington v. 
Nicholson, 19 Vet. App. 362, 370 (2005).  When the VA is 
unable to locate a claimant's records, it should advise him 
to submit alternative forms of evidence to support his claim 
and should assist him in obtaining sufficient evidence from 
alternative sources. Id.  (citing Dixon v. Derwinski, 3 Vet. 
App. 261 (1992)).

Pursuant to the VCAA, the RO retrieved the veteran's 
available medical records.   The RO also asked the veteran to 
submit alternative forms of evidence and sent him a detailed 
list of the types of alternative evidence that could be 
submitted.  Additionally, the RO notified the veteran in 2002 
and twice in  2003 that it needed specific information about 
his risk factors for Hepatitis C.  In each correspondence, 
the RO advised the veteran that he was ultimately responsible 
for furnishing evidence of a connection between his military 
service and his condition. 

A VA physician examined the veteran in November 2005 for the 
specific purpose of determining whether he was exposed to 
Hepatitis C during service or had Hepatitis C risk factors 
during service.  The VA physician found no indication that 
the veteran had Hepatitis C risk factors during service and 
found it unlikely that he was exposed to Hepatitis C during 
military service.

The Board finds that there has been substantial compliance 
with the VCAA.  The veteran has been notified of the 
requirements for proving service connection and has had 
numerous opportunities to provide evidence to support his 
claim.  He has been asked to submit alternative evidence and 
has been examined by a VA physician.  The Statement of the 
Case, Supplemental Statement of the Case and rating decisions 
all notified the veteran of the evidence necessary to prove 
service connection.  Specifically with respect to Hepatitis 
C, in the July 2002 VCAA letter and in the  December  2003 
VCAA letter,  the risk factors for Hepatitis C were 
enumerated.  The RO made extensive efforts to secure medical 
evidence and to inform the veteran about forms of alternative 
evidence that could be used to prove his claim.  The 
requirements of the VCAA have therefore been satisfied.

Factual Background

As previously discussed, the veteran's service medical 
records were not available for review.

The veteran's medical records confirm that he has Hepatitis 
C.  The veteran claims to have been diagnosed with Hepatitis 
C four to six months after being discharged from the Army in 
1992.  There is no evidence of the original diagnosis, and 
there are no medical records in evidence prior to 1999.  On 
the veteran's application for benefits in May 2002, he 
reported that his treatment for hepatitis began in August 
2000.  The private and VA treatment records demonstrate that 
the veteran has been hospitalized and undergone outpatient 
treatment for Hepatitis C.

There are no medical opinions in the record indicating that 
the veteran was exposed to Hepatitis C during military 
service.  Additionally, while the veteran's medical records 
indicate that he has had risk factors for Hepatitis C; the 
risk factors cannot be tied to his service.    

Several of the medical records in evidence make reference to 
the veteran's history of risk factors. According to VA 
treatment records dated August 2003, the veteran told a 
physician that he had a history of substance abuse.  The 
veteran also admitted having risk factors for Hepatitis C 
when he was examined by a VA physician in November 2005.  The 
VA physician reported that the veteran stated that he had 
used intravenous drugs and that he had a tattoo, both risk 
factors for Hepatitis C.  However, the veteran stated that 
these events occurred after his service ended.  




Analysis

The veteran asserts that he contracted Hepatitis C during 
military service.  In his application for compensation, the 
veteran stated that he may have been infected by an 
inoculation gun while at basic training.  According to some 
of the veteran's postservice medical records, the veteran 
believed he could have contracted Hepatitis C when he got 
into fights with other soldiers and was exposed to their 
blood.

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Despite several requests by the RO, the veteran has not 
provided medical evidence to support his contention that his 
illness is connected to service.  On three occasions between 
July 2002 and December 2003, the RO notified the veteran that 
there was not enough information to grant service connection 
for Hepatitis C. 

The veteran's service medical records are not available.  
However, the veteran has not indicated that he received any 
medical treatment during service that would be relevant to 
his current claim.  Therefore, even if service medical 
records were available, they would contain no pertinent 
information.  Accordingly, the absence of service medical 
records does not prejudice the veteran in this appeal.

On the veteran's claim for service connection for hepatitis 
in May 2002, he reported that he was treated for hepatitis 
from August 2000 to May 2001 at the University of Texas 
Medical Branch..  He associated his hepatitis with shots he 
received at bootcamp during service.

In the July 2002 VCAA notice to the veteran, the RO requested 
additional information to substantiate his claim.  The RO 
also requested evidence from the veteran showing that he was 
diagnosed with Hepatitis C during service, had symptoms of 
Hepatitis C while in service or was exposed to Hepatitis C 
risk factors during service.  In that letter, the RO also 
enumerated the risk factors for Hepatitis C.  The RO asked 
the veteran to specify which risk factors applied to him and 
to supply dates and circumstances regarding exposure to any 
risk factors.  The veteran failed to provide the requested 
information.  Service connection for Hepatitis C was 
subsequently denied.

The veteran appealed that rating determination in February 
2003.  In a statement with his appeal, the veteran gave the 
name and address of a physician whom he said diagnosed him 
with Hepatitis C approximately four to six months after he 
left the Army.  The RO requested the records from the 
physician in March 2003.  In June 2003, the RO notified the 
veteran that it had not received the records.  The RO 
requested that the veteran confirm the physician's mailing 
address. The RO also asked the veteran to complete and submit 
an updated authorization form.  The RO asked the veteran to 
respond within thirty days, but the veteran did not reply.
 
In December of 2003, the RO again wrote to the veteran 
seeking additional evidence. In that correspondence, the RO 
reiterated its request for evidence that the veteran was 
diagnosed with Hepatitis C while in service or was exposed to 
Hepatitis C risk factors in service.  The RO listed forms of 
alternative evidence that could be considered in light of the 
missing SMR's.  The acceptable alternative evidence  included 
statements from service personnel, buddy statements, medical 
evidence from hospitals or doctors who treated the veteran, 
prescription records and insurance examination records.  In 
that same letter, the RO sent the veteran a questionnaire 
regarding risk factors for Hepatitis C.  The veteran did not 
provide any alternative forms of evidence and did not return 
the questionnaire regarding risk factors for Hepatitis C.  

In November 2005, the veteran underwent a VA medical 
examination to determine whether his Hepatitis C was related 
to his military service.  During that examination, the 
veteran denied being exposed to Hepatitis C risk factors 
while in active service.  He acknowledged that he had used 
intravenous drugs and had tattoos but said he was exposed to 
those risk factors after leaving the military.  The VA 
physician concluded that the veteran did not have any risk 
factors that could be definitively tied to military service.

In summary, hepatitis was first diagnosed a number of years 
after the veteran's service.  Despite the veteran's 
contention that he has hepatitis C due to his military 
service, there is no medical evidence to support his 
contention.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own assertion is not sufficient to provide a nexus 
to service.  After reviewing the claims folder, the Board 
finds that the veteran has been notified of the applicable 
laws and regulations which set forth the necessary criteria 
for the benefit currently sought.  He was advised of the 
evidence necessary to warrant the benefit sought.  The 
veteran did not provide the information necessary to 
establish his claim for service connection.  

Based on the foregoing, there is a preponderance of evidence 
against the veteran's claim, and service connection for 
Hepatitis C is not warranted.


ORDER

Service connection for Hepatitis C is denied



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


